PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered November 8, 2000, in Clay County Circuit Court case number 98-160-CF, is granted. ' Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent him on appeal.
BARFIELD, WOLF and DAVIS, JJ., concur.